Dissenting Opinion by
Judge Mencer :
I respectfully dissent for three reasons:
(1) The medical testimony is equivocal and cannot, as a matter of law, support an award in favor of the claimant.
Clamant must show a causal connection between his work and his hernia and, where this causal connection is not obvious, this connection must be established by unequivocal medical testimony. Hudack v. Workmen’s Compensation Appeal Board, 32 Pa. Commonwealth Ct. 508, 379 A.2d 1074 (1977); Heffer v. *309GAF Corp., 29 Pa. Commonwealth Ct. 365, 370 A.2d 1254 (1977).
Here, there is no question that the connection is not obvious. Claimant himself admits, and the referee found, that claimant did not experience any symptom that would indicate that he had sustained an injury in the course of employment.
Courts of this Commonwealth have previously held that medical opinions such as “could have,” Florig v. Sears, Roebuck & Co., 388 Pa. 419, 130 A.2d 445 (1957); “highly possible,” DiFazio v. J. G. Brill Co., 133 Pa. Superior Ct. 576, 3 A.2d 216 (1938); “probably was,” Bonaduce v. Transcontinental Gas Pipe Line Corp., 190 Pa. Superior Ct. 319, 154 A.2d 298 (1959); and “probably a cause and effect relationship,” McMahon v. Young, 442 Pa. 484, 276 A.2d 534 (1971), were legally insufficient to constitute equivocal testimony.
In Ricciardi v. Workmen’s Compensation Appeal Board, 34 Pa. Commonwealth Ct. 316, 383 A.2d 571 (1978), claimant’s doctor, responding to a question by claimant’s counsel as to whether the cause of the injury was the incident at work, replied, “Yes, it could be.” This was held to be legally insufficient to support the “unequivocal” standard.
In the instant case, the doctor, at best, says that a cause-and-effect relationship “could be established.” Moreover, the doctor is willing to give the patient the “benefit of the doubt,” which would “seemingly make this a work related incident.”
These words can in no way be construed as unequivocal. The “benefit of the doubt” standard is clearly not legally competent evidence to show that the result in question came from the cause alleged. At best, it is a mere probability; it should not be deemed by this Court as unequivocal.
*310(2) The Board remanded the ease solely for the referee to apply the correct standard of law. The referee had no power to change any facts, especially since the referee took no new additional evidence.
In the first referee decision, the referee concluded that claimant’s doctor’s testimony was “to say the least . . . equivocal,” and that employer’s doctor’s testimony “is unequivocal and clearly indicates that ... the hernia was not work related. ’ ’
In the second decision, the referee now finds that claimant’s doctor’s testimony is “somewhat equivocal.” The referee also deletes his finding as to the unequivocalness of employer’s doctor’s opinion.
These changes are wholly unwarranted. The findings of fact in the first decision control.
(3) The referee makes a finding which is inconsistent with his legal result. On remand, the referee found, in finding of fact 9, that the opinion of claimant’s doctor is “somewhat equivocal.” As a matter of law, then, the referee, believing that the only medical testimony favorable to claimant is equivocal, could not find for the claimant.
I would reverse the order of the Board.
Judges MacPhail and Palladino join in this dissent.